 


114 HR 2106 IH: Fisheries Investment and Regulatory Relief Act of 2015
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2106 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Guinta (for himself and Mr. Keating) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide exclusive funding to support fisheries and the communities that rely upon them, to clear unnecessary regulatory burdens and streamline Federal fisheries management, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fisheries Investment and Regulatory Relief Act of 2015. 2.DefinitionsSection 2(a) of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3(a)), is amended— 
(1)by redesignating paragraph (1) as paragraph (2); (2)by inserting before paragraph (2), as redesignated, the following: 
 
(1)The term fishery investment committee means a committee of a regional fishery management council established under subsection (c)(1).; (3)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (4), (5), (6), and (7), respectively; 
(4)by inserting before paragraph (4), as redesignated, the following:  (3)The term regional fishery investment plan means a plan developed by a fishery investment committee under subsection (c)(2).; and 
(5)by adding at the end the following:  (8)The applicable definition under section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802), shall apply to any term used in this Act that is not defined under this subsection.. 
3.Regional fisheries investment grant program 
(a)Regional Fisheries Investment Grant Program and Fishery Investment PlansSection 2 of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3), is amended by amending subsection (c) to read as follows:  (c)Strengthening Regional Fisheries Management (1)Fishery investment committees (A)EstablishmentEach Council shall establish and maintain, under the authority of section 302(g) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(g)), a fishery investment committee. Each fishery investment committee shall be comprised of not more than 13 individuals. 
(B)AuthorityEach fishery investment committee shall— (i)develop a regional fishery investment plan under subsection (c)(2); 
(ii)review grant applications and projects to implement its regional fishery investment plan; and (iii)make recommendations, based on its findings, to the Council on grant applications and projects to implement its regional fishery investment plan. 
(C)Membership 
(i)QualificationsEach member of a fishery investment committee shall be an individual who, by reason of the individual's occupational experience or other experience, scientific expertise, or training, is knowledgeable of the conservation and management of, or the commercial or recreational catch of, the fishery resources of the geographical area concerned. (ii)NominationsEach member of a fishery investment committee— 
(I)shall be nominated and elected by the applicable Council during a public meeting of the Council; (II)shall serve for a 3-year term; and 
(III)may be re-elected for an additional 3-year consecutive term. (iii)Conflicts of interestA member of a fishery investment committee shall recuse himself or herself from considering any grant application that the member has a financial interest that would require disclosure under section 302(j)(2) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)(2)). 
(D)CompositionEach fishery investment committee shall be multi-disciplinary, reflect the geographic balance of the Council, and include at least 1 representative of— (i)the commercial fishing community; 
(ii)the private recreational angling community; (iii)the for-profit charter fishing community; 
(iv)the public interest in marine conservation who— (I)does not derive an annual income from commercial or recreational fishing; and 
(II)is not employed by any person who derives an annual income from commercial or recreational fishing; (v)each State government in the region; 
(vi)relevant interstate commissions; (vii)federally recognized tribes, where applicable; and 
(viii)research institutions. (2)Regional Fishery Investment PlansEach fishery investment committee shall develop a regional fishery investment plan that identifies critical research, conservation, and management needs and corresponding actions to facilitate rebuilding and maintaining healthy fish populations and sustainable fisheries over a 5-year period. Each plan shall— 
(A)be consistent with the current 5-year research priority plans developed under section 302(h)(7) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(h)(7)); (B)include areas of investment that are critical for rebuilding and maintaining healthy United States fish populations and promoting sustainable fisheries, including— 
(i)stock surveys, stock assessments and analysis, and cooperative fishery research, in conjunction with the National Oceanic and Atmospheric Administration, involving fishery participants, academic institutions, and other interested parties; (ii)efforts to improve the collection and accuracy of fishery catch data, including— 
(I)expanding the use of, and research and development on, catch monitoring and reporting programs and technology, both at-sea and shoreside, including the use of electronic monitoring devices and satellite tracking systems; and (II)improving data collection for recreational fisheries, including improvements to the Marine Recreational Fishery Statistics Survey in accordance with section 401(g)(3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881(g)(3)); 
(iii)analyzing the social and economic impacts of fishery management decisions; (iv)providing financial assistance to, and investment in, fishermen and fishing communities through— 
(I)fishing capacity reduction, including vessel, permit, and gear buybacks; and (II)investment in permit banks or trusts and other entities, including community fishing associations and projects designed to help sustain fishery dependent communities and small-scale fisheries; 
(v)development of methods or technologies to improve the quality and value of fish landed; (vi)research and development of conservation engineering technologies and methods in both commercial and recreational fisheries; and 
(vii)habitat restoration and protection; (C)be revised by the regional fishery investment committee and approved by the Council at least once every 5 years; 
(D)be submitted to the Secretary for review to ensure the plan is consistent with the requirements of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and this section; (E)be published in the Federal Register and made available for public comment; and 
(F)become effective not later than 60 days after the date of receipt unless the Secretary makes a negative consistency finding. (3)Negative consistency findingIf the Secretary makes a negative consistency finding under paragraph (2)(F), each portion of the plan that is the subject of the negative consistency finding shall not be effective until it is made consistent by the regional fishery investment committee and the Council. 
(4)Regional Fishery Investment Grant ProgramNot later than 30 days after the date of enactment of the Fisheries Investment and Regulatory Relief Act of 2015, the Secretary shall establish an annual competitive grant program to provide funds for projects, activities, and research that advance the regional priorities that are included in the regional fishery investment plans. (A)Eligible recipientsState, Federal, regional, or private entities or persons shall be eligible for funding with preference given to public-private partnerships. 
(B)AwardsThe Secretary may only award a grant for a project, activity, or research that— (i)implements regional fishery investment plans; and 
(ii)has been recommended for funding by the respective regional fishery investment committee and approved by the Council.. (b)National Fisheries Investment ProgramSection 2(d) of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3(d)), is amended— 
(1)in paragraph (1), by striking research and development addressed to such aspects of United States fisheries (including, but not limited to, harvesting, processing, marketing, and associated infrastructures) if not adequately covered by projects assisted under subsection (c), as the Secretary deems appropriate and inserting fisheries research and investment that supports rebuilding and maintaining healthy United States fish populations and promotes sustainable fisheries. The program shall address fisheries needs and problems described under subsection (e)(1)(B).; and (2)in paragraph (2)— 
(A)by striking , after consultation with appropriate representatives of the fishing industry,; (B)by striking Merchant Marine and Fisheries and inserting Natural Resources; 
(C)in subparagraph (A), by striking development goals and funding priorities under paragraph (1) and inserting investment priorities; (D)in subparagraph (B), by striking all pending projects assisted under subsection (c) and all that follows and inserting the projects funded by the Secretary under this subsection; and; and 
(E)in subparagraph (C), by striking each project assisted and all that follows and inserting how well the project met the fisheries needs described in subsection (e)(1).. (c)Division of resourcesSection 2(e) of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3(e)), is amended— 
(1)by striking moneys each place it appears and inserting monies; (2)by striking purpose of promoting and inserting purposes of investing in; 
(3)by inserting or diverted following shall be transferred; and (4)by striking subparagraph (A) and all the follows, and inserting the following: 
 
(A)The Secretary shall allocate 70 percent of these funds available at the beginning of each fiscal year to the 8 Council regions and the Secretary in accordance with the following formula pursuant to subsection (c): (i)One-half allocated equally among the Council regions. 
(ii)One-half allocated proportionally among the Council regions based on the combined economic impact of commercial landings and recreational fishing in each region. (B)Twenty percent of these funds shall be available to the Secretary under subsection (d) for projects addressing fisheries needs and problems, as identified by the Secretary, as follows: 
(i)Up to one-fifth shall be allocated to, and apportioned as the Secretary deems appropriate among, the Atlantic States Marine Fisheries Commission, the Gulf States Marine Fisheries Commission, and the Pacific States Marine Fisheries Commission. (ii)Up to one-fifth shall be allocated to seafood promotion and sustainable certification efforts. 
(iii)Up to one-fifth shall be allocated to improve fisheries’ management through research, monitoring or evaluation, and modification of regulations and procedures. (iv)Up to one-fifth shall be allocated to fisheries’ disasters, and shoreside infrastructure and access needs. 
(v)Up to one-fifth shall be allocated to other special needs, including management of highly migratory species and international fisheries. (C)Any amounts remaining after the annual fiscal year allocations made pursuant to subparagraph (B) shall remain available to the Secretary without fiscal year limitation for future such allocations. 
(2)LimitationNot more than 10 percent of these funds may be used to offset receipts for the National Oceanic and Atmospheric Administration’s Operations, Research, and Facilities account. (3)Annual notificationThe Secretary shall notify annually each Council of funds available for grants in its region. 
(4)Administrative costsPrior to the allocation of funds under paragraph (1), the Secretary— (A)may reserve up to 3 percent of the funds available in a fiscal year for the administration of the grant program; and 
(B)shall distribute 3 percent of the funds available in a fiscal year equally among each of the 8 Councils for the development and implementation of fishery investment plans and grant review. (5)Maintenance of effortExcept as provided in paragraph (2), the Secretary may not reduce or eliminate funding for any research, survey, monitoring, or assessment activities necessary to meet the conservation and management requirements of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) as a result of funding provided under this section.. 
4.Focusing assets for improved fisheries outcomesSection 2(b) of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3(b)), is amended— (1)by striking (1); 
(2)by striking and ending on June 30, 1957,; (3)by striking moneys the first place it appears and inserting monies; and 
(4)by striking shall be maintained in a separate fund only for and all that follows and inserting and shall only be used for the purposes described under subsection (c).. 5.Regulation and procedure streamlining (a)In generalFor the 2 fiscal years following the date of enactment of this Act, the Secretary of Commerce shall use funds available under section 2(e)(2) of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3), to conduct a review of the regulations and procedures used to implement title III of the Magnuson-Stevens Fishery Conservation and Management Act (90 Stat. 346). 
(b)Review requirementsThe review under subsection (a) shall— (1)identify redundant and inefficient regulations and procedures; 
(2)make recommendations for streamlining such regulations and procedures, including recommendations to eliminate unnecessary paperwork, reduce bureaucratic restrictions, and speed the inclusion of new information into management decisions; and (3)ensure that any recommended modifications to regulations or procedures are consistent with the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and any other applicable law. 
6.Promulgation of regulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall promulgate regulations to implement the requirements of this Act.  